Title: To James Madison from George Joy, 8 January 1812
From: Joy, George
To: Madison, James


Dear sir,London 8th Janry 1812
If this should overtake, at Liverpool, my letter of yesterday, it will serve to correct an Error, which, as I did not read after writing it, escaped my notice. It passed unobserved also by the Copyist, who took it down as I wrote it, whom I asked, in my haste, if he had perceived any Mistake, and who assured me there was none.
Instead of “it would be repugnant,” I should have said “my silence hereon would be repugnant” &ca: or I should have added at the end of the sentence, after the word “nominations,” “to be silent on the occasion.”
This reminds me of an Error, pointed out to me the night before by Mr: Russell, in the printed Documents just received, whereby a Passage in one of his own letters is made arrant nonsense. I had just before seen, in one of our newspapers, the Copy of a few words in french, that he had from the french Minister, shockingly mangled. These however were found right in the Book. I remember too to have been told by Mr: Pinkney of a Passage in one of his letters in which the sense was inverted by the omission or Change of a single word; and that, I think, a Monosyllable; but this was an English Newspaper.
Considering the haste in which this “happy folio of four pages” is served up at a Man’s breakfast; it is rather matter of wonder that there should be so few, than that there should be so many mistakes: the supervisorship of public Documents however should be committed to careful men; and there should be enough of them to make an Error next to impossible. This is no more than Justice to the writers. I am really afraid of fatiguing you with my Observations on the parsimony of the Government; which I cannot but consider second only in Error to profusion, if not indeed more hostile to true Economy. Mr: Russell some days ago, without the least knowledge of my having deprecated this Policy, observed to me that he thought our Government ought to pay their Officers better. “I assure you,” he added, “that in the month that I have been here, out of my eighty Pounds, I have spent £120.” I give you the words without remarking on the sagacity of appointi⟨ng⟩ such able negociators, as can thus extend their ressources; yet I think the situation of a Chargé d’Affaires at this Court with £1000 a year much preferable to that of a Minister with £2000. It is said that Mr: Adams is coming here. I hope with Mr: Monroe, and Mr: Pinkney so near you, he will not be sent here with his family to starve. I despair of ever having my wishes on this subject adopted; but I am not the less convinced, that public Officers, especially in a Republic, should be openly and liberally ⟨rewarded?⟩.
I pray you to excuse the Liberties I have taken on this subject, on the Assurance that I am, on all occasions most sincerely, Dear sir, Your friend & Servt:
Geo: Joy.

I enclose Copy of the Speech. The Debates will probably reach you at the same time. If you find equal professions as be⟨fore? yo⟩u will perceive that they are not acco⟨mpanied? wit⟩h more conciliatory Language.
 